 

Exhibit 10.1

 

EXECUTIVE RETENTION AGREEMENT

 

This Executive Retention Agreement (the “Agreement”) is made and entered into as
of January 31, 2017 by and between ID GLOBAL SOLUTIONS CORPORATION, a Delaware
corporation (the “Company”), and PHILIP D. BECK (the “Executive”).

 

Recitals: 

WHEREAS, the Executive is a key employee of the Company who possesses valuable
proprietary knowledge of the Company, its business and operations and the
markets in which the Company competes; and

 

WHEREAS, the Company and the Executive desire to enter into this Agreement to
encourage the Executive to continue to devote the Executive’s full attention and
dedication to the success of the Company, and to provide specified compensation
and benefits to the Executive in the event of a Termination Upon Change of
Control or certain other terminations pursuant to the terms of this Agreement.

  

NOW, THEREFORE, THE PARTIES HEREBY AGREE AS FOLLOWS:

 

1.PURPOSE AND TERM

 

The purpose of this Agreement is to provide specified compensation and benefits
to the Executive in the event of (i) a Termination Upon Change of Control or
(ii) an Involuntary Termination. Subject to the terms of any applicable written
employment agreement between Company and the Executive (as to which Executive
acknowledges no other such agreement exists as of the date hereof), either the
Executive or Company may terminate the Executive’s employment at any time for
any reason, with or without notice. The term of this Agreement shall be the
period from the date set forth above until Executive’s employment is terminated
for any reason or this Agreement is terminated by mutual agreement of the
parties.

 

2.COMPENSATION AND TERMINATION GENERALLY

 

2.1         Compensation. The Executive’s current base salary of $350,000 per
annum shall remain in place, but shall be subject to periodic review and
modification by the Company’s Board of Directors (the “Board”) as may be
delegated to the Remuneration Committee of the Board (references herein to the
Remuneration Committee shall include reference to the Board if no such Committee
exists at any time) at such time or times as it shall determine. The Company’s
Remuneration Committee shall also from time to time, in its discretion,
determine the type and amount of other forms of compensation for Executive’s
service with the Company (including, without limitation, stock options or other
forms of equity awards).

 

2.2         Termination of Employment Generally. In the event the Executive’s
employment with the Company terminates for any reason whatsoever, including
death and disability, the Executive shall be entitled to the benefits described
in this Section 2.2.

 

2.2.1           Accrued Salary and Vacation. All salary and accrued vacation
earned through the Termination Date shall be paid to Executive on such date.

 

2.2.2           Accrued Bonus Payment. The Executive shall receive a lump sum
payment of any actual bonus amount to the extent that all the conditions for
payment of such bonus have been satisfied and any such bonus was earned and is
unpaid on the Termination Date.

 

 -1- 

 

 

2.2.3           Expense Reimbursement. Within ten (10) days following submission
to the Company of proper expense reports by the Executive, the Company shall
reimburse the Executive for all expenses incurred by the Executive, consistent
with the Company’s expense reimbursement policy in effect prior to the incurring
of each such expense, in connection with the business of the Company prior to
the Termination Date.

 

2.2.4           Equity Compensation. The period during which the Executive may
exercise any rights (“Exercise Period”) under any outstanding stock options and
shares of restricted stock (or any other equity award, including, without
limitation, stock appreciation rights and restricted stock units) granted to the
Executive under any under any equity incentive plan or agreement (the “Company
Plans”) shall be extended so as to expire on the last day of the term applicable
to such stock option.

 

3.TERMINATION UPON CHANGE OF CONTROL

 

3.1           Severance Payment. In the event of the Executive’s Termination
Upon Change of Control, the Executive shall be entitled to receive an amount
equal to 1.5 times the amount set forth in Section 4.1 which shall be paid
according to the following schedule: (i) a lump sum payment equal to one-half of
such amount shall be payable within ten (10) days following the Termination
Date, and (ii) one-third of the balance of such amount shall be payable within
ten (10) days of each of the three-month, six-month and nine-month anniversaries
of the Termination Date (and in each case no interest shall accrue on such
amount); provided, however, that if Section 409A of the Code would otherwise
apply to such cash severance payment, it instead shall be paid at such time as
permitted by Section 409A of the Code. In addition to the foregoing severance
payment, in the event of the Executive’s Termination Upon Change of Control, the
Executive shall be entitled to receive, within ten (10) days following the
Termination Upon Change of Control, a lump sum payment equal to one hundred
percent (100%) of (a) any actual bonus amount earned with respect to a previous
year to the extent that all the conditions for payment of such bonus have been
satisfied (excluding any requirement to be in employment with the Company as of
a given date which is after the Termination Date) and any such bonus was earned
but is unpaid on the Termination Date; and (b) the target bonus then in effect
for the Executive for the year in which such termination occurs, such payment to
be prorated to reflect the full number of months the Executive remained in the
employ of the Company; provided, however, that if Section 409A of the Code would
otherwise apply to such cash payment, it instead shall be paid at such time as
permitted by Section 409A of the Code. To illustrate, if the Executive’s target
bonus at 100% equals $120,000 for the calendar year and the Executive is
terminated on October 15th, then the foregoing payment shall equal $100,000
(i.e., ten (10) months’ prorated bonus at one hundred percent (100%) with
October counting as a full month worked).

 

3.2           Equity Compensation Acceleration. Upon the Executive’s Termination
Upon Change of Control, the vesting and exercisability of all then outstanding
stock options and shares of restricted stock (or any other equity award,
including, without limitation, stock appreciation rights and restricted stock
units) granted to the Executive under any Company Plans shall be accelerated as
to 100% of the shares subject to any such equity awards granted to the
Executive. In addition, the Exercise Period under the Company Plans for the
purposes of the Executive’s stock options granted under the Company Plans shall
be extended so as to expire on the last day of the term applicable to such stock
option, as measured from the date of Termination Upon Change of Control.

 

3.3           COBRA. If the Executive timely elects coverage under the
Consolidated Budget Reconciliation Act of 1985, as amended (“COBRA”), the
Company shall continue to provide to the Executive, at the Company’s expense,
the Company’s health-related employee insurance coverage for the employee only
as in effect immediately prior to the Executive’s Termination Upon Change of
Control for a period of twelve (12) months following such Termination Upon
Change of Control. The date of the “qualifying event” for the Executive and any
dependents shall be the Termination Date.

 

 -2- 

 

 

3.4           Indemnification. In the event of the Executive’s Termination Upon
Change of Control, (a) the Company shall continue to indemnify the Executive
against all claims related to actions arising prior to the termination of the
Executive’s employment to the fullest extent permitted by law, and (b) if the
Executive was covered by the Company’s directors’ and officers’ insurance
policy, or an equivalent thereto, (the “D&O Insurance Policy”) immediately prior
to the Change of Control, the Company or its Successor shall continue to provide
coverage under a D&O Insurance Policy for not less than twenty-four (24) months
following the Executive’s Termination Upon Change of Control on substantially
the same terms of the D&O Insurance Policy in effect immediately prior to the
Change of Control.

 

4.INVOLUNTARY TERMINATION

 

4.1           Severance Payment. In the event of the Executive’s Involuntary
Termination, at any time after the date hereof the Executive shall be entitled
to receive an amount equal to twelve (12) months of the Executive’s Base Salary
which shall be paid according to the following schedule: (i) a lump sum payment
equal to one-fourth of such amount shall be payable within ten (10) days
following the Termination Date, and (ii) one-fourth of such amount shall be
payable within ten (10) days of each of the three-month, six-month and
nine-month anniversaries of the Termination Date (and in each case no interest
shall accrue on such amount); provided, however, that if Section 409A of the
Code would otherwise apply to such cash severance payment, it instead shall be
paid at such time as permitted by Section 409A of the Code. In addition to the
foregoing severance payment, in the event of the Executive’s Involuntary
Termination, the Executive shall be entitled to receive, within ten (10) days
following the Executive’s Involuntary Termination, a lump sum payment equal to
one hundred percent (100%) of (a) any actual bonus amount earned with respect to
a previous year to the extent that all the conditions for payment of such bonus
have been satisfied (excluding any requirement to be in employment with the
Company as of a given date which is after the Termination Date) and any such
bonus was earned but is unpaid on the Termination Date; and (b) the target bonus
then in effect for the Executive for the year in which such termination occurs,
such payment to be prorated to reflect the full number of months the Executive
remained in the employ of the Company; provided, however, that if Section 409A
of the Code would otherwise apply to such cash payment, it instead shall be paid
at such time as permitted by Section 409A of the Code. To illustrate, if the
Executive’s target bonus at 100% equals $120,000 for the calendar year and the
Executive is terminated on October 15th, then the foregoing payment shall equal
$100,000 (i.e., ten (10) months’ prorated bonus at one hundred percent (100%)
with October counting as a full month worked). For the avoidance of doubt, this
section shall not apply to the bonuses referenced in Executive’s Employment
Offer Letter dated as of January 31, 2017.

 

4.2           Equity Compensation Acceleration. Upon the Executive’s Involuntary
Termination, at any time after the date hereof, the vesting and exercisability
of all then outstanding stock options and in the case of Involuntary Termination
by Executive for a Good Reason pursuant to Section 6.7 (f) below, all
outstanding shares of restricted stock (but in all other cases this section
shall not apply to shares of restricted stock which are subject to a milestone
bonus referenced in Executive’s Employment Offer Letter dated as of January 31,
2017) (or any other equity award, including, without limitation, stock
appreciation rights and restricted stock units) granted to the Executive under
any Company Plans shall be accelerated as to 100% of the shares subject to any
such equity awards granted to the Executive. In addition, the Exercise Period
under the Company Plans for the purposes of the Executive’s stock options
granted under the Company Plans shall be extended so as to expire on the last
day of the term applicable to such stock option, as measured from the date of
Involuntary Termination.

 

4.3           COBRA. In the event of the Executive’s Involuntary Termination, at
any time after the date hereof, if the Executive timely elects coverage under
the Consolidated Budget Reconciliation Act of 1985, as amended (“COBRA”), the
Company shall continue to provide to the Executive, at the Company’s expense,
the Company’s health-related employee insurance coverage for the employee only
as in effect immediately prior to the Executive’s Involuntary Termination for a
period of twelve (12) months following such Involuntary Termination. The date of
the “qualifying event” for the Executive and any dependents shall be the
Termination Date.

 

 -3- 

 

 

 

4.4         Indemnification. In the event of the Executive’s Involuntary
Termination, (a) the Company shall continue to indemnify the Executive against
all claims related to actions arising prior to the Termination Date to the
fullest extent permitted by law, and (b) if the Executive was covered by the D&O
Insurance Policy immediately prior to the Termination Date, the Company shall
continue to provide coverage under a D&O Insurance Policy for not less than
twenty-four (24) months following the Executive’s Involuntary Termination on
substantially the same terms of the D&O Insurance Policy in effect immediately
prior to the Termination Date.

 

5.FEDERAL EXCISE TAX UNDER SECTION 280G

 

5.1         Excise Tax. If (a) any amounts payable to the Executive under this
Agreement or otherwise are characterized as excess parachute payments pursuant
to Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”),
and (b) the Executive thereby would be subject to any United States federal
excise tax due to that characterization, then if Executive would thereby be in a
better after-tax position, the Company may elect, in the Company’s sole
discretion, to reduce the amounts payable under this Agreement or otherwise, or
to have any portion of applicable options or restricted stock not vest or become
exercisable, in order to avoid any “excess parachute payment” under Section
280G(b)(1) of the Code.

 

5.2         Calculation by Independent Public Accountants. Unless the Company
and the Executive otherwise agree in writing, any calculation of the amount of
any excess parachute payments payable by the Executive shall be made in writing
by the Company’s independent public accountants (the “Accountants”) whose
conclusion shall be final and binding on the parties. For purposes of making
such calculations, the Accountants may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. The Company and the Executive shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make the required calculations. The Company shall bear all fees and expenses the
Accountants may charge in connection with these services, but the engagement of
the Accountants for this purpose shall be pursuant to an agreement between the
Executive and the Accountants.

 

6.DEFINITIONS

 

6.1         Capitalized Terms Defined. Capitalized terms used in this Agreement
shall have the meanings set forth in this Section 4, unless the context clearly
requires a different meaning.

 

6.2         “Base Salary” means the greater of (a) if applicable, the monthly
salary of the Executive in effect immediately prior to the Change of Control, or
(b) the monthly salary of the Executive in effect immediately prior to the
Termination Date.

 

6.3         “Cause” means:

 

(a)the Executive willfully failed to follow the lawful written directions of the
Board of Directors of the Company or Executive’s immediate superior; provided
that no termination for such Cause shall occur unless the Executive: (i) has
been provided with notice, specifying such willful failure in reasonable detail,
of the Company’s intention to terminate the Executive for Cause; and (ii) has
failed to cure or correct such willful failure within thirty (30) days of
receiving such notice;

 

 -4- 

 

 

(b)the Executive engaged in gross misconduct, or gross incompetence which is
materially detrimental to the Company; provided that no termination for such
Cause shall occur unless the Executive: (i) has been provided with notice,
specifying such gross misconduct or gross incompetence in reasonable detail, of
the Company’s intention to terminate the Executive for Cause; and (ii) has
failed to cure or correct such gross misconduct within thirty (30) days of
receiving such notice;

 

(c)the Executive willfully failed to comply in any material respect with the
Employee Invention Assignment & Confidentiality Agreement, the Company’s share
dealing code, the Employee’s non-competition agreement or any other reasonable
policies of the Company where non-compliance would be materially detrimental to
the Company; provided that no termination for such Cause shall occur unless the
Executive: (i) has been provided with notice of the Company’s intention to
terminate the Executive for such Cause, and (ii) has failed to cure or correct
such willful failure within thirty (30) days of receiving such notice, provided
that such notice and cure period requirements shall not apply in the event that
such non-compliance is of a nature that it is unable to be remedied; or

 

(d)is convicted of a felony or crime involving moral turpitude (excluding drunk
driving unless combined with other aggravating circumstances or offenses) or
commission of a fraud which the Company reasonably believes would reflect
adversely on the Company.

 

6.4“Change of Control” means:

 

(a)any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) becomes the
“beneficial owner” (as defined in Rule 13d-3 promulgated under the Exchange
Act), directly or indirectly, of securities of the Company representing fifty
(50%) percent or more of (i) the outstanding shares of common stock of the
Company, or (ii) the combined voting power of the Company’s outstanding
securities;

 

(b)the Company is party to a merger or consolidation, or series of related
transactions, which results in the voting securities of the Company outstanding
immediately prior thereto failing to continue to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity), directly or indirectly, at least fifty (50%) percent of the combined
voting power of the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation;

 

(c)the sale or disposition of all or substantially all of the Company’s assets,
or consummation of any transaction, or series of related transactions, having
similar effect (other than to a subsidiary of the Company);

 

(d)a change in the composition of the Board within any consecutive two-year
period, as a result of which fewer than a majority of the directors are
Incumbent Directors. “Incumbent Directors” shall mean directors who either (i)
were directors of the Company as of the effective date of this Agreement, or
(ii) are elected, or nominated for election, to the Board with the affirmative
votes of a least a majority of those directors whose election or nomination was
not in connection with an actual or threatened proxy contest related to the
election of directors to the Company; or

 

 -5- 

 

 

 

(e)the dissolution or liquidation of the Company.

 

6.5        “Company” shall mean ID Global Solutions Corporation and, following a
Change of Control, any Successor.

 

6.6         “Involuntary Termination” means:

 

(a)any termination without Cause of the employment of the Executive by the
Company; or

 

(b)any resignation by Executive for Good Reason where such resignation occurs
within one hundred twenty (120) days following the occurrence of such Good
Reason.

 

Notwithstanding the foregoing, the term “Involuntary Termination” shall not
include any termination of the employment of the Executive: (1) by the Company
for Cause; (2) by the Company as a result of the Permanent Disability of the
Executive; (3) as a result of the death of the Executive; (4) that occurs within
the period of time to qualify as a “Termination Upon Change of Control”; or (5)
as a result of the voluntary termination of employment by the Executive for any
reason other than Good Reason.

 

6.7        “Good Reason” means the occurrence of any of the following
conditions, without the Executive’s written consent:

 

(a)Any act, set of facts or omissions with respect to the Executive that would,
as a matter of applicable law, constitute a constructive termination of the
Executive.

 

(b)The assignment to the Executive of a title, position, responsibilities or
duties that is not a “Substantive Functional Equivalent” to the title, position,
responsibilities or duties which the Executive had immediately prior to such
assignment (including, as relevant, immediately prior to the public announcement
of the Change of Control).

 

(c)A reduction in the Executive’s Base Salary or, if applicable, target bonus
opportunity (subject to applicable performance requirements with respect to the
actual amount of bonus compensation earned similar to the applicable performance
requirements currently in effect), and in the event of a Change of Control, as
compared to Executive’s Base Salary and target bonus opportunity in effect
immediately prior to the public announcement of the Change of Control; provided,
however, that this clause (c) shall not apply in the event of a reduction in the
Executive’s Base Salary or, if applicable, target bonus opportunity as part of a
Company-wide or executive team-wide cost-cutting measure or Company-wide or
executive team-wide cutback as a result of overall Company performance.

 

(d)The failure of the Company (i) to continue to provide the Executive an
opportunity to participate in any benefit or compensation plans provided to
employees who hold positions with the Company comparable to the Executive’s
position, (ii) to provide the Executive all other fringe benefits (or the
equivalent) in effect for the benefit of any employee group which includes any
employee who hold a position with the Company comparable to the Executive’s
position, where in the event of a Change of Control, such comparison shall be
made relative to the time immediately prior to the public announcement of such
Change of Control); or (iii) continue to provide director’s and officers’
insurance.

 

 -6- 

 

 

(e)A material breach of this Agreement by the Company, including, in the event
of a Change of Control, failure of the Company to obtain the consent of a
Successor to perform all of the obligations of the Company under this Agreement.

 

(f)The removal of, or failure to re-nominate or re-elect the Executive as a
director of the Company, or as Chairman of the Board, or the appointment of,
removal of or failure to re-nominate or re-elect any other person as a director
of the Company over the objection of the Executive.

 

The Executive must first give the Company an opportunity to cure any of the
foregoing within thirty (30) days following delivery to the Company of a written
explanation specifying the specific basis for Executive’s belief that Executive
is entitled to terminate employment for Good Reason, and Executive terminates
employment with the Company not later than (30) days following the Company’s
failure to cure.

 

6.8“Permanent Disability” means that:

 

(a)the Executive has been incapacitated by bodily injury, illness or disease so
as to be prevented thereby from engaging in the performance of the Executive’s
duties;

 

(b)such total incapacity shall have continued for a period of six consecutive
months; and

 

(c)such incapacity will, in the opinion of a qualified physician, be permanent
and continuous during the remainder of the Executive’s life.

 

6.9“Substantive Functional Equivalent” means that the Executive’s position must:

 

(a)be in a substantive area of the Executive’s competence (e.g., finance or
executive management) and not materially different from the position occupied
immediately prior;

 

(b)allow the Executive to serve in a role and perform duties functionally
equivalent to those performed immediately prior; and

 

(c)not otherwise constitute a material, adverse change in authority, title,
status, responsibilities or duties from those of the Executive immediately
prior, causing the Executive to be of materially lesser rank or responsibility,
including requiring the Executive to report to a person other than the Board.

 

6.10       “Successor” means any successor in interest to, or assignee of,
substantially all of the business and assets of the Company.

 

 -7- 

 

 

6.11       “Termination Date” means the date of the termination of the
Executive’s employment with the Company.

 

6.12“Termination Upon Change of Control” means:

 

(a)any termination of the employment of the Executive by the Company without
Cause during the period commencing on or after the date that the Company first
publicly announces a definitive agreement that results in a Change of Control
(even though still subject to approval by the Company’s stockholders and other
conditions and contingencies, but provided that the Change of Control actually
occurs) and ending on the date which is twelve (12) months following the Change
of Control; or

 

(b)any resignation by Executive for Good Reason where (i) such Good Reason
occurs during the period commencing on or after the date that the Company first
publicly announces a definitive agreement that results in a Change of Control
(even though still subject to approval by the Company’s stockholders and other
conditions and contingencies, but provided that the Change of Control actually
occurs) and ending on the date which is twelve (12) months following the Change
of Control, and (ii) such resignation occurs at or after such Change in Control
and in any event within six (6) months following the occurrence of such Good
Reason.

 

Notwithstanding the foregoing, the term “Termination Upon Change of Control”
shall not include any termination of the employment of the Executive: (1) by the
Company for Cause; (2) by the Company as a result of the Permanent Disability of
the Executive; (3) as a result of the death of the Executive; or (4) as a result
of the voluntary termination of employment by the Executive for any reason other
than Good Reason.

 

7.EXCLUSIVE REMEDY

 

7.1           No Other Benefits Payable. The Executive shall be entitled to no
other termination, severance or change of control compensation, benefits, or
other payments from the Company as a result of any termination with respect to
which the payments and benefits described in Section 2 have been provided to the
Executive, except as expressly set forth in this Agreement.

 

7.2           No Limitation of Regular Benefit Plans. Except as may be provided
elsewhere in this Agreement, this Agreement is not intended to and shall not
affect, limit or terminate any plans, programs or arrangements of the Company
that are regularly made available to a significant number of employees or
officers of the Company, including, without limitation, the Company’s stock
option plans.

 

7.3           Release of Claims. The payment of the benefits described in
Sections 3 and 4 of this Agreement is conditioned upon the delivery by the
Executive to the Company of a signed and effective general release of claims as
provided by the Company; provided, however, that the Executive shall not be
required to release any rights the Executive may have to be indemnified by the
Company or as otherwise provided under this Agreement.

 

7.4           Noncumulation of Benefits. The Executive may not cumulate cash
severance payments, stock option vesting and exercisability and restricted stock
vesting under this Agreement, any other written agreement with the Company
and/or another plan or policy of the Company. If the Executive has any other
binding written agreement with the Company which provides that, upon a Change of
Control or Termination Upon a Change of Control or Involuntary Termination, the
Executive shall receive termination, severance or similar benefits, then no
benefits shall be received by Executive under this Agreement unless, prior to
payment or receipt of benefits under this Agreement, the Executive waives
Executive’s rights to all such other benefits, in which case this Agreement
shall supersede any such written agreement with respect to such other benefits.

 

 -8- 

 

 

8.NON-COMPETE; PROPRIETARY AND CONFIDENTIAL INFORMATION

 

During the term of this Agreement and following any termination of employment,
Executive agrees to continue to abide by the terms and conditions of each of the
non-competition agreement (during the term of such Agreement) and the Employee
Invention Assignment & Confidentiality Agreement between the Executive and the
Company.

 

9.ARBITRATION

 

9.1           Disputes Subject to Arbitration. Any claim, dispute or controversy
arising out of this Agreement (other than claims relating to misuse or
misappropriation of the intellectual property of the Company), the
interpretation, validity or enforceability of this Agreement or the alleged
breach thereof shall be submitted by the parties to binding arbitration by a
sole arbitrator under the rules of the American Arbitration Association;
provided, however, that (a) the arbitrator shall have no authority to make any
ruling or judgment that would confer any rights with respect to the trade
secrets, confidential and proprietary information or other intellectual property
of the Company upon the Executive or any third party; and (b) this arbitration
provision shall not preclude the Company from seeking legal and equitable relief
from any court having jurisdiction with respect to any disputes or claims
relating to or arising out of the misuse or misappropriation of the Company’s
intellectual property. Judgment may be entered on the award of the arbitrator in
any court having jurisdiction.

 

9.2           Costs of Arbitration. All costs of arbitration, including
reasonable attorney’s fees of the Executive, will be borne by the Company,
except that if the Executive initiates arbitration and the arbitrator finds the
Executive’s claims to be frivolous the Executive shall be responsible for his
own costs and attorneys fees.

 

9.3           Site of Arbitration. The site of the arbitration proceeding shall
be in New York City, New York.

 

10.NOTICES

 

For purposes of this Agreement, notices and all other communications provided
for in the Agreement shall be in writing and shall be deemed to have been duly
given when delivered or five (5) business days after being mailed, return
receipt requested, as follows: (a) if to the Company, attention: The Board of
Directors, at the Company’s offices at 780 Long Beach Boulevard, Long Beach, NY
11561 USA and, (b) if to the Executive, at the address indicated below or such
other address specified by the Executive in writing to the Company. Either party
may provide the other with notices of change of address, which shall be
effective upon receipt.

 

12.MISCELLANEOUS PROVISIONS

 

12.1         Heirs and Representatives of the Executive; Successors and Assigns
of the Company. This Agreement shall be binding upon and shall inure to the
benefit of and be enforceable by the Executive’s personal and legal
representatives, executors, administrators, successors, heirs, distributees,
devises and legatees. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the successors and assigns of the Company.

 

 -9- 

 

 

12.2         Amendment and Waiver. No provision of this Agreement shall be
modified, amended, waived or discharged unless the modification, amendment,
waiver or discharge is agreed to in writing, specifying such modification,
amendment, waiver or discharge, and signed by the Executive and by an authorized
officer of the Company (other than the Executive). No waiver by either party of
any breach of, or of compliance with, any condition or provision of this
Agreement by the other party shall be considered a waiver of any other condition
or provision or of the same condition or provision at another time.

 

12.3         Withholding Taxes. All payments made under this Agreement shall be
subject to deduction of all federal, state, local and other taxes required to be
withheld by applicable law.

 

12.4         Severability. The invalidity or unenforceability of any provision
or provisions of this Agreement shall not affect the validity or enforceability
of any other provision hereof, which shall remain in full force and effect.

 

12.5         Choice of Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of New
York, without regard to where the Executive has his residence or principal
office or where he performs his duties hereunder.

 

12.6         No Duty to Mitigate. The Executive is not required to seek
alternative employment following termination, and payments called for under this
Agreement will not be reduced by earnings from any other source.

 

12.7.          Section 409A of the Code. To the extent (a) any payments or
benefits to which Employee becomes entitled under this Agreement, or under any
agreement or plan referenced herein, in connection with Employee’s termination
of employment with the Company constitute deferred compensation subject to
Section 409A of the Code and (b) Employee is deemed at the time of such
termination of employment to be a “specified employee” under Section 409A of the
Code, then such payments shall not be made or commence until the earliest of (i)
the expiration of the six (6)-month period measured from the date of Employee’s
“separation from service” (as such term is at the time defined in Treasury
Regulations under Section 409A of the Code) from the Company; or (ii) the date
of Employee’s death following such separation from service; provided, however,
that such deferral shall only be effected to the extent required to avoid
adverse tax treatment to Employee, including (without limitation) the additional
twenty percent (20%) tax for which Employee would otherwise be liable under
Section 409A(a)(1)(B) of the Code in the absence of such deferral. Upon the
expiration of the applicable deferral period, any payments which would have
otherwise been made during that period (whether in a single sum or in
installments) in the absence of this paragraph shall be paid to Employee or
Employee’s beneficiary in one lump sum (without interest). Any termination of
Employee’s employment is intended to constitute a “separation from service” as
such term is defined in Treasury Regulation Section 1.409A-1. It is intended
that each installment of the payments provided hereunder constitute separate
“payments” for purposes of Treasury Regulation Section 1.409A-2(b)(2)(i). It is
further intended that payments hereunder satisfy, to the greatest extent
possible, the exemption from the application of Code Section 409A (and any state
law of similar effect) provided under Treasury Regulation Section 1.409A-1(b)(4)
(as a “short-term deferral”).

 

12.8         Entire Agreement. This Agreement represents the entire agreement
and understanding between the parties as to the subject matter herein (whether
oral or written and whether express or implied).

 

[SIGNATURE PAGE TO EXECUTIVE RETENTION AGREEMENT FOLLOWS]

 

 -10- 

 

 

In Witness Whereof, each of the parties has executed this Agreement, in the case
of the Company, by its duly authorized officer, as of the day and year first
above written.

 

  Executive       /s/Philip D. Beck       PHILIP D. BECK       ID Global
Solutions Corporation       By:/s/Stuart P. Stoller

 

[SIGNATURE PAGE TO EXECUTIVE RETENTION AGREEMENT]

 

 

 